Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 6, 2021                                                                                        Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  162960(16)
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  JERMAINE STEVENSON,                                                                                   Elizabeth T. Clement
            Plaintiff-Appellant,                                                                         Megan K. Cavanagh
                                                                     SC: 162960                          Elizabeth M. Welch,
                                                                                                                         Justices
  v                                                                  COA: 356170
  CHIPPEWA CORRECTIONAL FACILITY
  WARDEN,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of appellant to waive fees is considered
  and it is DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action
  be liable for filing fees.

         Within 21 days of the date of this order, appellant shall (1) pay an initial partial fee
  of $140.00 and (2) submit one copy of this order and the copy of the pleading returned to
  him as acknowledgement of his responsibility to pay the $235.00 balance of the fee.
  Failure to pay the partial fee and submit the documents will result in the appeal being
  administratively dismissed.

         If appellant timely complies with this order, monthly payments shall be made to the
  Department of Corrections in the amount of 50 percent of the deposits made to appellant’s
  account until the payments equal the balance due of $235.00. That amount shall then be
  remitted to this Court.

          Generally, appellant may not file a new civil action or appeal in this Court until the
  filing fee in this case is paid in full. MCL 600.2963(8).

         The Clerk of the Court shall furnish two copies of this order to appellant and return
  a copy of appellant’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                     May 6, 2021

                                                                                Clerk